Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/23/2022 has been entered.  All previous objections and 112 rejections have been withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the entire tie rods (the tie rods 167 shown in Fig. 3 are partially missing at one end) AND the “couplings” mentioned in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 303 (logic) and 159.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph 24, element 157 is defined as “a high-pressure adapter” and “a high pressure housing”.  Examiner believes that these two different definitions need to be reconciled under a common descriptor and also not conflict with the subject matter described in new dependent claim 26.  In paragraph 22, element 155 is defined as “a low-pressure adapter” and a “seal adapter”.  Examiner believes that these two different definitions need to be reconciled under a common descriptor and also not conflict with the subject matter described in new dependent claim 26.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth (US20180045597) in view of Walton (US20190024682).
Claim 1:  Farnsworth discloses a pump (Fig. 2) comprising at least one pump cylinder comprising a pump chamber (80), wherein the pump chamber comprises an inlet and an outlet (note inlet/outlet at 90), and a piston (85) actuatable within the pump cylinder, wherein the piston is configured to draw a working fluid into the pump chamber through the inlet and to push the working fluid out of the pump chamber through the outlet (Fig. 2); a drive (Fig. 1, note central drive of 75) configured to move the piston, wherein the drive includes a drive housing that houses a drive fluid see Figure below and drive fluid inlet/outlet connections in Fig. 1 on top side of 75), the drive fluid prevented from exiting the drive housing towards the pump chamber by a seal (Fig. 2, note seal elements 90) situated in/on a seal adaptor (see Figure below) that connects the pump cylinder to the drive housing.  Farnsworth’s apparatus further discloses using leak detectors (100/105/115) positioned at sealing locations around the pump (paragraph 39), leak detector operable to generate an alarm when the leaked drive fluid reaches a threshold (see paragraphs 46-48).  Farnsworth’s system could stand to benefit from a more robust sealing system for its drive fluid housing as well as leak monitoring. While Farnsworth is open to alternate leak detector locations (see paragraph 40, “[leak detector system] can be used to monitor fluid leaking from any other fluid handling components”), Farnsworth is not explicit about a leak detector to monitor leaks from its fluid drive, notably at the seal components along the rod e.g., “rod seal”) positioned in/on its seal adaptor so that the leak detector may capture leaked drive fluid that is leaking from the drive and prevent the leaked drive fluid from entering the pump chamber.  However, Walton discloses a hydraulic drive system (note paragraph 5, (“the present disclosure provides a piston assembly comprising: a piston head for being driven by, or for driving, hydraulic fluid”, emphasis added) which uses a robust seal system (note presence of primary/secondary/wiper sealing components 12/14/16) for its drive rod and which also monitors leaks with a leak detector system (22/26/27/32) positioned among its rod seal components (12/14) in a seal adapter (2).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate Walton’s leak detector position/sealing arrangement into Farnsworth’s seal adapter to prevent and detect leaks from the drive fluid chamber.

    PNG
    media_image1.png
    493
    398
    media_image1.png
    Greyscale

Claim 8:  Farnsworth and Walton teach the previous limitations.  Farnsworth further discloses using a leak detector connected to a controller (150) operable to receive the alarm and stop the drive to prevent additional fluid from entering the leak detector or the pump chamber and contaminating the pump (see paragraphs 46-48).
Claim 21:  Farnsworth and Walton teach the previous limitations.  Walton further discloses a buffer tube (note tube below 26) to collect a leaked drive fluid (Fig. 2), a sensor (26) positioned in the buffer tube to detect a level of the leaked drive fluid in the buffer tube (paragraph 55, Examiner viewing the “level” broadly to be the levels of fluid leaking/accumulating in the tube is a reflection of the tube level) and a purge line (note horizontal tube below 26) to remove the leaked drive fluid from the buffer tube once the fluid reaches a maximum level (Fig. 2).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth (US20180045597) in view of Walton (US20190024682) and in further view of Fuelscher (CH131655A).
Claim 6:  Farnsworth and Walton teach the previous limitations.  Farnsworth, as modified by Walton, further teaches that the seal is positioned around a drive rod (note portion of drive rod 4 in Walton within its seal, 12/14, which would be positioned at/near the portion of 85 within the seal adapter of Farnsworth), and an inner surface of the seal adaptor surrounds the seal so that at least a portion of the leaked drive fluid flows into the leak detector via the inner surface of the seal adaptor (Examiner notes inner surface at 9/24 in seal adaptor 2 of Walton which would provide the interior surface of the seal adapter of Farnsworth.  While Farnsworth appears silent regarding its piston being coupled to a drive via a drive rod, such severability between a piston/drive rod in connection with a drive is well known in the art as taught by Fuelscher (note separate piston 8 with drive rod—connected at 9—which is connected to drive 7).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to separate a piston to connect with a drive rod, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.  Further, when one of the sub-elements becomes worn, replacement involves only that sub-element rather than the entire drive/piston/rod.
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth (US20180045597) in view of Walton (US20190024682) and in further view of Chowaniec (US20020106292).
Claims 3 and 5:  Farnsworth and Walton teach the previous limitations.  Farnsworth and Walton are not explicit about the pump being hydraulically actuated with hydraulic fluid or that the actuator is submerged in oil.  However, Chowaniec teaches a pump arrangement using a hydraulic actuator submerged in hydraulic oil (see Abstract, Fig. 1, note 36, paragraph 27).  It would have been obvious before the effective filing date of the invention to include oil as taught by Chowaniec into the apparatus of Farnsworth as such oil is a common, inexpensive fluid that can be used for transferring hydraulic pressures to pumping operations.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth (US20180045597) in view of Walton (US20190024682) and in further view of Le Strat (FR2965049).
Claim 7:  Farnsworth and Walton teach the previous limitations.  Farnsworth, as modified by Walton, does not disclose using a capacitive sensor for generating a signal when the drive fluid reaches the maximum level but Walton is open to its sensor being an electronic sensor (see Walton, paragraph 18).  Le Strat teaches using an electronic, capacitive sensor (6) that can generate a signal when fluid reaches the maximum level (Fig. 2, at level 3, see Abstract).  It would have been obvious before the effective filing date of the invention to use a capacitive sensor as taught by Le Strat into the apparatus of Farnsworth as modified by Walton as it involves mere substitution of one known element for another with a predictable expectation of success.
Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton (US20190024682 in view of Morse (US 5,148,699) further evidenced by Le Strat (FR2965049) and in further view of Gaillard (US20160298614).
Claim 9:  Walton discloses a liquid leak detector (Fig. 2, 22/26/27/32) that could be used for a pump comprising a buffer tube (note tube below 26) positioned in or on a seal adaptor (note face of 2 holding seal elements 12/14/16) so that the buffer tube may collect a leaked drive fluid (Fig. 2), wherein the drive housing (8, Examiner noting that chamber 8 can be viewed as part of a drive, see paragraph 5, “the present disclosure provides a piston assembly comprising: a piston head for being driven by, or for driving, hydraulic fluid”, emphasis added) houses a drive fluid (fluid in 10) and a drive (6) that drives a piston; a sensor (26) positioned on the buffer tube to detect a level of the leaked drive fluid in the buffer tube (paragraph 55, Examiner viewing the “level” broadly to be the levels of fluid leaking/accumulating in the tube is a reflection of the tube level) and to generate a signal (note signal line from 26 to 27/32); a purge line (note horizontal tube below 26) to remove the leaked drive fluid from the buffer tube (Fig. 2); and logic (27/32) connected to the sensor (26) to receive the signal and generate an alarm (paragraph 57).
Walton does not disclose a sensor to detect a level of the leaked fluid and to generate a signal when the leaked fluid reaches a maximum fluid level or that its purge removes the fluid from the buffer tube once the fluid reaches the maximum fluid level.  However, Morse (Fig. 3) teaches using a fluid sensor (75/76/80) to detect a level of leaked fluid and to generate a signal (via “float switch” in col. 6, line 36 which can be used to shut off operation of the associated pump as described in Fig. 6, lines 40-48) when the leaked fluid reaches a maximum fluid level (see col. 6, lines 37-40) and a purge line (70) to remove the fluid from the buffer tube once the fluid reaches a high fluid level (Fig. 3, see col. 6, lines 12-16).  While Morse is unclear on aligning the purge line with maximum fluid level signaling, it will necessarily have some relationship in place and one such positioning example well known in the art is placing them proximate one another, as evidenced by Le Strat which places its maximum signal position at an overspill/purge line (Fig. 2, at level 3, see Abstract).  It would have been obvious before the effective filing date of the invention to utilize maximum fill level sensing as taught by Morse into the apparatus of Walton to prevent the continuation of egregious leaks.
Walton also is not explicit about being used in a pump for pumping a working fluid through a pump chamber of the pump and arranged such that its seal adaptor connects a pump cylinder of the pump to a drive housing of the pump.  However, Gaillard teaches using a drive housing (18) for use with a pump for pumping a working fluid through a pump chamber (94) of the pump and arranged with a seal adaptor (20/22) that connects a pump cylinder (14) of the pump to the drive housing (18) of the pump.  It would have been obvious before the effective filing date of the invention to utilize Walton’s drive with the pumping apparatus of Gaillard as Walton’s drive has the superior feature of monitoring drive fluid leaks that can alert a user of drive housing issues.
Claim 11:  Walton, Morse and Gaillard teach the previous limitations.  Walton further discloses that the leaked drive fluid is hydraulic fluid (paragraph 5).
Claim 12:  Walton, Morse and Gaillard teach the previous limitations.  While Walton and Morse do not teach that the maximum fluid level is adjustable by adjusting a position of the sensor on the buffer tube such omission is immaterial as
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sensor adjustable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton (US20190024682 in view of Le Strat (FR2965049) and in further view of Gaillard (US20160298614).
Claim 9:  Walton discloses a liquid leak detector (Fig. 2, 22/26/27/32) that could be used for a pump comprising a buffer tube (note tube below 26) positioned in or on a seal adaptor (note face of 2 holding seal elements 12/14/16) so that the buffer tube may collect a leaked drive fluid (Fig. 2), wherein the drive housing (8, Examiner noting that chamber 8 can be viewed as part of a drive, see paragraph 5, “the present disclosure provides a piston assembly comprising: a piston head for being driven by, or for driving, hydraulic fluid”, emphasis added) houses a drive fluid (fluid in 10) and a drive (6) that drives a piston; a sensor (26) positioned on the buffer tube to detect a level of the leaked drive fluid in the buffer tube (paragraph 55, Examiner viewing the “level” broadly to be the levels of fluid leaking/accumulating in the tube is a reflection of the tube level) and to generate a signal (note signal line from 26 to 27/32); a purge line (note horizontal tube below 26) to remove the leaked drive fluid from the buffer tube (Fig. 2); and logic (27/32) connected to the sensor (26) to receive the signal and generate an alarm (paragraph 57).
Walton does not disclose a sensor to detect a level of the leaked fluid and to generate a signal when the leaked fluid reaches a maximum fluid level or that its purge removes the fluid from the buffer tube once the fluid reaches the maximum fluid level.  However, Le Strat (Fig. 2) teaches using a fluid sensor (6) to detect a level of incoming fluid and to generate a signal (see Abstract) when the leaked fluid reaches a maximum fluid level (Fig. 2, note line at 3) and a purge line (4) to remove the fluid from the buffer tube once the fluid reaches the maximum fluid level.  It would have been obvious before the effective filing date of the invention to utilize maximum fill level sensing as taught by Le Strat into the apparatus of Walton to create awareness of significant fluid filling that could be indicative of seal issues.
Walton also is not explicit about being used in a pump for pumping a working fluid through a pump chamber of the pump and arranged such that its seal adaptor connects a pump cylinder of the pump to a drive housing of the pump.  However, Gaillard teaches using a drive housing (18) for use with a pump for pumping a working fluid through a pump chamber (94) of the pump and arranged with a seal adaptor (20/22) that connects a pump cylinder (14) of the pump to the drive housing (18) of the pump.  It would have been obvious before the effective filing date of the invention to utilize Walton’s drive with the pumping apparatus of Gaillard as Walton’s drive has the superior feature of monitoring drive fluid leaks that can alert a user of drive housing issues.
Claim 14:  Walton, Le Strat and Gaillard teach the previous limitations.  Le Strat further teaches that the sensor is a capacitive sensor (6, see Abstract).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton (US20190024682 in view of Le Strat (FR2965049) and Gaillard (US20160298614) and in further view of Morse (US 5,148,699).
Claim 15:  Walton, Le Strat and Gaillard teach the previous limitations.  Walton, as modified by Le Strat, further teaches that the capacitive sensor (note element 6 from Le Strat) is connected to a controller that is operable to execute logic to receive the signal (note that the sensor from Le Strat would be coupled to controllers at 27/32) and generate the alarm (see paragraph 57) but does not disclose stopping the drive to prevent additional fluid from entering the buffer tube or the pump chamber and contaminating the pump.  However, Morse teaches a leak sensor which operates with control systems to stop an associated drive to prevent additional fluid from entering its buffer tube (see col. 6, lines 42-47).  As incorporated into Walton, Gaillard’s teaching would prevent add’l fluid from contaminating associated components such as the associated pump chambers.  It would have been obvious before the effective filing date of the invention to utilize stopping procedures as taught by Morse into the apparatus of Walton as modified by Le Strat in order to prevent damage from severe leaking issues.
Claims 22-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth (US20180045597) in view of Walton (US20190024682) and in further view of Muratsubaki (US 6,068,448).
Claim 22:  Farnsworth discloses a two cylinder pump (Fig. 1, Examiner noting pump symmetry and that feature with the one pump chamber in Figure 2 will be reflected on the opposite side) comprising a first/second pump cylinder comprising a first pump chamber (80) comprising a first/second inlet and a first/second outlet (note inlet/outlet at 90), and a first/second piston (85) actuatable within the first/second pump cylinder, wherein the first/second piston is configured to draw a working fluid into the first/second pump chamber through the first/second inlet and to push the working fluid out of the first/second pump chamber through the first/second outlet (Fig. 1, via central drive of 75); a drive (Fig. 1, note central drive of 75) configured to move the first piston and the second piston, wherein the drive includes a drive housing that houses a drive fluid (Fig. 1, note exterior drive housing with drive fluid inlet/outlets), the drive fluid prevented from exiting the drive housing towards the first pump chamber by a first/second seal (Fig. 2, note drive rod seal elements 90 present on both sides of pump drive); the drive fluid prevented from exiting the drive housing towards the pump chamber by a seal (Fig. 2, note seal elements 90) situated in/on a seal adaptor (see Figure above) that connects the pump cylinder to the drive housing.  Farnsworth’s apparatus further discloses using leak detectors (100/105/115) positioned at sealing locations around the pump (paragraph 39), the leak detectors operable to generate an alarm when the leaked drive fluid reaches a threshold (see paragraphs 46-48).  Farnsworth’s system could stand to benefit from a more robust sealing system for its drive fluid housing as well as leak monitoring. While Farnsworth is open to alternate leak detector locations (see paragraph 40, “[leak detector system] can be used to monitor fluid leaking from any other fluid handling components”), Farnsworth is not explicit about leak detectors to monitor leaks from its fluid drive, notably at the seal components along the rod e.g., “rod seal”) positioned in/on its seal adaptor so that the leak detector may capture leaked drive fluid that is leaking from the drive and prevent the leaked drive fluid from entering the pump chamber and generate an alarm when fluid levels reach a given threshold.  However, Walton discloses a hydraulic drive system which uses a robust seal system (note presence of primary/secondary/wiper sealing components 12/14/16) for its drive rod and which also monitors leaks with a leak detector system (22/26/27/32) positioned among its rod seal components (12/14) in a seal adapter (2) and which activates an alarm (paragraph 57) when it reaches threshold levels (paragraph 55, Examiner viewing the “threshold levels” broadly to be the rate level of fluid leaking/accumulating in the tube).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate Walton’s leak detector position/sealing arrangement into Farnsworth’s seal adapter to prevent and detect leaks from the drive fluid chamber.  As applied into Farnsworth, Walton’s leak detector would be equally impactful on both sides of the drive chamber.
Farnsworth does not disclose a two-stage pump with the outlet of one pump being connected with the inlet of the second pump.  However, Muratsubaki teaches a two-cylinder pump (Fig. 1) arranged as a two-stage pump with the outlet of one pump (12A) being connected with the inlet of the second pump (12B).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate the two-stage operational features from Muratsubaki into the apparatus of Farnsworth in order to produce ultra-high pressures in pump output.
Claim 23:  Farnsworth, Walton and Muratsubaki teach the previous limitations.  Muratsubaki further discloses that its first piston is a low-pressure piston (13a); the first pump cylinder is a low-pressure cylinder (12a); the second piston is a high-pressure piston (13b); and the second pump cylinder (12b) is a high-pressure cylinder.  
Claim 25:  Farnsworth, Walton and Muratsubaki teach the previous limitations.  Farnsworth, as modified by Walton, further teaches an inner surface of the first/second seal adaptor surrounds the first/second seal so that at least a portion of the drive fluid leaking through the first/second seal flows into the first leak detector via the inner surface of the first seal adaptor (Examiner notes inner surface at 9/24 in seal adaptor 2 of Walton would provide the interior surface of the seal adapter of Farnsworth provide the flow surface as well as surround the seal elements).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth (US20180045597) in view of Walton (US20190024682) and in further view of Fuelscher (CH131655A).
Claim 24:  Farnsworth and Walton teach the previous limitations.  Farnsworth, as modified by Walton, further teaches that the seal is positioned around a drive rod (note portion of drive rod 4 in Walton within its seal, 12/14, which would be positioned at/near the portion of 85 within the seal adapter of Farnsworth an would be reflected on both sides of the drive and cover both drive rods), and an inner surface of the seal adaptor surrounds the seal so that at least a portion of the leaked drive fluid flows into the leak detector via the inner surface of the seal adaptor (Examiner notes inner surface at 9/24 in seal adaptor 2 of Walton which would provide the interior surface of the seal adapter of Farnsworth).  While Farnsworth appears silent regarding its piston being coupled to a drive via a drive rod, such severability between a piston/drive rod in connection with a drive is well known in the art as taught by Fuelscher (note separate piston 8 with drive rod—connected at 9—which is connected to drive 7).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to separate a piston to connect with a drive rod, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.  Further, when one of the sub-elements becomes worn, replacement involves only that sub-element rather than the entire drive/piston/rod.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Examiner acknowledges Applicant’s emphasis on the core nature of their inventive concept, namely that the leak detector functions to monitor drive fluid as opposed to the pumped fluid.  While agreeing with Applicant that Farnsworth does not explicitly teach monitoring drive fluid leaks, Examiner notes that such capability is at the very least implied as Farnsworth is open to alternate leak detector locations (see paragraph 40, “[leak detector system] can be used to monitor fluid leaking from any other fluid handling components”).  In any case, however, Applicant’s main issue with Examiner’s rejection concerns the incorporation of Walton, with Applicant arguing that Walton is monitoring fluid inside a pumping chamber rather than a drive chamber.  Examiner disagrees.  While Walton does teach an arrangement for driving hydraulic fluid via a piston head, and, as such, operating as a pump, Applicant has ignored the dual functionality of Walton’s apparatus, namely, that it can also operate as an actuator/drive.  This is clearly set forth by Walton in paragraph 5 (“the present disclosure provides a piston assembly comprising: a piston head for being driven by, or for driving, hydraulic fluid”, emphasis added).  To only refer to chamber 8 as a “pump chamber”, then, is disingenuous, as it ignores this chamber’s equally valid role as a drive chamber.  While Walton’s description of an associated pump to its drive is limited, such omission is immaterial in light of Farnsworth’s complete apparatus which includes drive and pump components.  Examiner’s purpose in utilizing Walton is not to show the leak detection of another pump chamber but rather to teach leak detection from a drive chamber, which teaching could be incorporated into the existing drive chamber of Farnsworth.  For these reasons, Examiner believes that continued reliance upon Farnsworth and Walton is warranted.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 26, the prior art of record does not further disclose or reasonably teach in combination that the pump cylinder is formed between the drive housing and an end cap that is attached to the seal adaptor via tie rods and the leak detector is further configured to capture the leaked drive fluid adjacent couplings formed between the tie rods and the seal adaptor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746